             Case 1:20-cv-00849-CKK Document 29 Filed 04/06/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
                                     CIVIL DIVISION

EDWARD BANKS, et al.,                              :
                                                   :
        Plaintiffs-Petitioners,                    :
                                                   :
v.                                                 :   No. 1:20-cv-849
                                                   :
QUINCY BOOTH, et al.,                              :
                                                   :
        Defendants-Respondents.                    :


             SUPPLEMENTAL DECLARATION OF J. MICHAEL HANNON, ESQ.

        On this 6th day of April, 2020, I, J. Michael Hannon, Esq., do hereby declare:

        1.       This supplemental declaration is based on my personal conversations with officers

of the FOP/DOC Labor Committee since April 2, 2020. My observations regarding the

provision of medical services to inmates at DOC is based on my experience as general counsel

for the FOP/DOC Labor Committee since 2006.

        2.       Corrections officers at the Jail continue to work without Personal Protective

Equipment, to include masks, even though the CDC on April 3, 2020, recommended all persons

wear masks when out in public. Although the DOC has represented to the Court that corrections

officers are provided face masks, the inventory of PPE filed by DOC with the Court shows there

are no masks in its inventory. (Exhibit A, attached). We have confirmed that, with a few

exceptions for officers working in the quarantine unit, faces masks are not provided to

corrections officers. Those that are provided are kept under lock and key by supervisory

officers.

        3.       On the other hand, at her press conference on April 3, 2020, the Mayor reported

that the City has an inventory of PPE designated for “first responders” (including DOC)
             Case 1:20-cv-00849-CKK Document 29 Filed 04/06/20 Page 2 of 4




consisting of 34,060 face masks, 58,650 pairs of gloves, and 10,346 gowns. (Exhibit B at 9).

No explanation is given by DOC or the Mayor as to why this PPE is not being provided to the

corrections officers.

        4.       On April 2, 2020, HANNON LAW GROUP notified the DOC and its attorneys

with the Office of the Attorney General that HLG had located a supplier of PPE in Virginia

which reports an inventory of PPE available on April 7 of: 23.7 million bottles of hand sanitizer,

50 million surgical masks, 100 million pairs of gloves, 11 million N95 respirators, and 50 million

surgical masks. (Exhibit C). The next day, DOC indicated the information was being forwarded

to the Office of Contracts and Procurement’s vendor vetting team. No further information has

been provided as of the date of this declaration whether this supply has been confirmed or

ordered.

        5.       On the morning of April 3, 2020, the DOC announced that inmates will be placed

on a modified “lockdown” schedule, with limited time out of their cells. In addition, the DOC

for the first time is requiring distancing among inmates in the Jail. (Exhibit D).

        6.       Also on April 3, 2020, DOC Director Quincy Booth ordered that all DOC

corrections officers shall begin 12-hour shifts on Sunday, April 5, 2020. (Exhibit E). During the

evening shift on April 5, 2020, the D.C. Jail was understaffed by corrections officers. In the

CTF, only one officer was present on each Housing Unit. In CDF, only two officers were

present in each Housing Unit. Some officers had to work a second shift because no one relieved

them.


                                                 2
            Case 1:20-cv-00849-CKK Document 29 Filed 04/06/20 Page 3 of 4




       7.       On April 3, 2020, at 7:33 p.m., the DOC finally sent a response to HANNON

LAW GROUP’S March 19, 2020, request for information. (Exhibit F). A review of this letter

confirms that DOC does not provide masks and gloves to DOC officers unless they are on a

quarantine or COVID positive unit. The contracted cleaning services are only provided in “roll

call room, ODRs, locker rooms, and elevators, as well as facilities entrances and the Inmate

Reception Center.” (Exhibit F at 2). Cleaning on Housing Units continues to be the

responsibility of inmates.

       8.       The Shift Report for Shift 2 on April 5, 2020, for the CDT covers the time period

of 7:30 a.m. to 4:00 p.m. (Exhibit G). The full complement for this shift is 160 officers. Only

74 scheduled officers were available to work. 18 officers were “drafted” to work compulsory

overtime, and 15 officers volunteered to work overtime. The total shortfall of officers for this

shift was 53.

       9.       The Log for Shift 2 on April 5, 2020, for CDT notes that at 11:00 a.m. “COVID

19 Sanitation Team Enters the Facility for Cleaning.” Then the Log notes at 11:41 a.m. “COVID

19 Sanitation Team Exits the Facility at this Time.” (Exhibit G). No other entries indicate any

outside sanitization team entering the CDT.

       FURTHER AFFIANT SAYETH NOT:




                                                 3
         Case 1:20-cv-00849-CKK Document 29 Filed 04/06/20 Page 4 of 4




       I HEREBY SWEAR under the penalty of perjury that the foregoing is true and correct to

the best of my knowledge.



       s/ J. Michael Hannon

Dated: April 6, 2020                          Respectfully submitted,

                                              HANNON LAW GROUP, LLP

                                              /s/J. Michael Hannon
                                              J. Michael Hannon, #352526
                                              333 8th Street, NE
                                              Washington, DC 20002
                                              Tel: (202) 232-1907
                                              Fax: (202) 232-3704
                                              jhannon@hannonlawgroup.com
                                              Attorneys for Fraternal Order of
                                              Police/Department of Corrections Labor
                                              Committee




                                             4
